
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 206
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Bright submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the efforts and contributions of
		  the Montgomery, Alabama, Chapter of the National Association of Women in
		  Construction.
	
	
		Whereas the National Association of Women in Construction
			 (NAWIC) consists of some 5,500 members who are employed actively
			 in various areas of the construction industry;
		Whereas the NAWIC’s goal is to unite, for their mutual
			 benefit, women who are employed actively in the construction industry;
		Whereas the NAWIC seeks to promote cooperation,
			 fellowship, and a better understanding among members of its association;
		Whereas the NAWIC seeks to encourage women to pursue and
			 establish their careers in the construction industry;
		Whereas the NAWIC seeks to provide its members with an
			 awareness of the legislative process and legislation as it relates to the
			 construction industry;
		Whereas the NAWIC has a Chapter in Montgomery, Alabama,
			 which is actively involved in service to the construction industry; and
		Whereas the Montgomery Chapter of the NAWIC is celebrating
			 its 30th anniversary: Now, therefore, be it
		
	
		That the House of Representative honors the
			 Montgomery, Alabama, Chapter of the National Association of Women in
			 Construction and the contributions of its members to the improvement of the
			 quality of life for all residents of Montgomery, Alabama.
		
